 In the Matter of LEBANON PAPER Box COMPANYandAMALGAMATEDLITHOGRAPHERS OF AMERICA,AFFILIATED WITH THE A.F. OF L.Case No. 0-1101.-DecidedApril 27,1939Paper Box ManufacturingIndustry-Settlement:stipulation providing forcompliancewith the Act anddisestablishmentof company-dominated union-Order:entered on stipulation.Mr. Jack Davis,for the Board.Mr. Langdon Vest,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges and amended charges duly filed by AmalgamatedLithographers of America, affiliated with the American Federationof Labor, herein called the Union, the National Labor RelationsBoard, herein called the Board, by the Regional Director for theFourth Region (Philadelphia, Pennsylvania), issued its complaintdated January 13, -1939, against Lebanon Paper Box Company,Lebanon, Pennsylvania, herein called the respondent, alleging thatthe respondent had engaged in and was engaging in unfair laborpractices affecting commerce within the meaning of Section 8 (1) and(2) and Section 2 (6) and (7) of the National Labor Relations Act,49 Stat. 449, herein called the Act.A copy of the complaint accom-panied by notice of hearing was duly served upon the respondentand the Union.The respondent did not file an answer to the com-plaint.Concerning the unfair labor practices the complaint alleged, insubstance, that the respondent interfered with and dominated theformation and administration of a labor organization among its em-ployees known as Independent Workers Lebanon Paper Box Com-pany and contributed financial and other support to it; and that therespondent, by the acts described above and by other activities, inter-fered with, restrained, and coerced its employees in the,exercise ofthe rights guaranteed in Section 7 of the Act.Prior to the issuance of the complaint, the respondent, the Union,and counsel for the Board had entered into a stipulation in settle-12 N. L. R. B., No. 57.487 488DECISIONS OF NATIONAL LABOR RELATIONS BOARDment of the case.The Board approved the stipulation, but there-after revoked its order of approval.On January 19, 1939, therespondent, the Union, and counsel for the Board entered into an-other stipulation in the settlement of the case.Thereafter, pursuantto the terms of the second stipulation, the formal papers in the pro-ceeding were filed with the Chief Trial Examiner of the Board atWashington, D. C., and thereby became part of the record in thecase.This stipulation provides as follows:It is hereby stipulated by and between the Lebanon PaperBox Company, a corporation, respondent herein; AmalgamatedLithographers of America, affiliated with the A. F. of L., a partyherein; and Jack Davis, Attorney for the National Labor Rela-tions Board, that :1.Upon charges duly filed by the Amalgamated Lithographersof America, affiliated with the A. F. of L., the National LaborRelations Board, by the Regional Director for the Fourth Re-gion, acting pursuant to authority granted in Section 10 (b)of the National Labor Relations Act (49 Stat. 449) and itsRules and Regulations, Series 1, as amended, issued its com-plaint on the 13th day of -January, against the Lebanon PaperBox Company, a corporation, respondent herein, upon whichcomplaint this stipulation is based.II.Respondent, Lebanon Paper Box Company, is and hasbeen since December 31, 1903, a corporation organized and exist-ing under the laws of the Commonwealth of Pennsylvania, withits principal office and place of business in Lebanon, LebanonCounty, Commonwealth of Pennsylvania, and is now and hascontinuously been engaged at its plant and place of business atLebanon, Pennsylvania, in the production, sale and distributionof folding and set up paper boxes and other kindred products;the respondent maintains and has maintained for several yearslast past a sales office in the City of New York, State of NewYork, and a warehouse in the City of Jersey City, State of NewJersey.III.The respondent, Lebanon Paper Box Company, in thecourse and conduct of its business, at its Lebanon plant, locatedas aforesaid, uses among other things the following materials inthemanufacture of its said folding and set up paper boxes:Paper and cardboard; and acquires a large and substantial quan-tity, to wit, approximately fifty per cent, of these materials inStates of the United States other than the Commonwealth ofPennsylvania, and in the course and conduct of its business causesand has continuously caused a large and substantial portion ofthese materials, to wit, approximately fifty per cent, to be trans- LEBANON PAPER, BOX COMPANY489ported in interstate commerce from and through States of theUnited States other than the Commonwealth of Pennsylvania,to its Lebanon plant in the Commonwealth of Pennsylvania, andthere these raw materials are manufactured by the respondentinto folding and set up paper boxes. That the approximateannual dollar volume of raw materials used by the respondentas aforesaid is $400,000.IV. The respondent, Lebanon Paper Box Company, manu-factures the products set forth in paragraph II at its Lebanonplant, and causes and has continuously caused approximatelysixty per cent of these products produced by it to be sold andtransported in interstate commerce from its Lebanon plant to,into and through States of the United States other than theCommonwealth of Pennsylvania.The respondent is engagedin interstate commerce within the meaning of the NationalLabor Relations Act and the Supreme Court decisions thereun-der.That the respondent's approximate annual dollar volumeof products sold and shipped as aforesaid is $976,159.48.Theapproximate amount of respondent's annual pay roll is $331,-493.86.V. The Amalgamated Lithographers of America is a labororganization affiliated with the American Federation of Labor,also a labor organization, admitting to its membership employeesof the respondent.VI. The respondent, Lebanon Paper Box Company, a cor-poration, waives its right to a hearing as set forth in Sections10 (b) and 10 (c) of the National Labor Relations Act, and themaking of findings of fact and conclusions by the National LaborRelations Board.VII. This stipulation, together with the charge, complaint,notice of hearing, and Rules and Regulations of the NationalLabor Relations Board, may be introduced as evidence by filingthem with the Chief Trial Examiner of the National Labor Re-lations Board at Washington, District of Columbia.VIII. Upon the basis of the allegations of fact contained inthe foregoing complaint and upon the basis of this stipulation,if approved by the National Labor Relations Board, and uponthe record herein, an order may forthwith be entered by thesaid Board and thereafter by the appropriate Circuit Court ofAppeals subject to the provisions of paragraph IX hereof, pro-viding as follows :(1)Respondent, Lebanon Paper Box Company. a corporation,its officers, agents, successors and assigns, will cease and desist :(a) from in any manner dominating or interfering with theadministration of the Independent Workers Lebanon Paper Box 490DECISIONS OF NATIONAL LABOR RELATIONS BOARDCompany, or with the formation or administration of any otherlabor organization of its employees, and from contributing ma-terial aid or support to said organization; from recognizing ordealing in any manner with the Independent Workers LebanonPaper Box Company, or any group purporting to represent saidorganization; or from forming or maintaining any groups ordesignating any individuals to act as the representatives of theemployees for the purposes of collective bargaining respectingany of the terms or conditions of employment.(b) from in any manner interfering with, restraining, or co-ercing its employees in the exercise of their right of self-organi-zation, to form, join, or assist labor organizations, to bargaincollectively through representatives of their own choosing and toengage in concerted activities for the purposes of collective bar-gaining or other mutual aid or protection, as guaranteed underSection 7 of the National Labor Relations Act.(c) from giving effect to any and all contracts with the Inde-pendent Workers Lebanon Paper Box Company.(2)The respondent shall take the following affirmative actionto effectuate the purposes of the National Labor Relations Act :(a)withdraw all recognition from the Independent WorkersLebanon Paper Box Company, as the representative of its em-ployees or any of them for the purpose of dealing with the re-spondent concerning grievances, labor disputes, wages, rates ofpay, hours of employment, or other conditions of employment;and disestablish said Independent Workers Lebanon Paper BoxCompany;(b) inform in writing the officers of the Independent Work-ers Lebanon Paper Box Company that the respondent will notin any manner deal with or recognize the Independent WorkersLebanon Paper Box Company as a labor organization with-regards to wages, hours or other conditions of employment.(c) inform all of its officials and agents, including superin-tendents, foremen and other supervisory employees that theyshall not in any manner approach employees concerning or dis-cuss with the employees the question of their labor affiliation, orthreaten employees in any manner because of their membershipin any labor organization in general, or the Amalgamated Li-thographers of America, affiliated with the A. F. of L., in par-ticular;(d) post and keep visible in a prominent place in each depart-ment of respondent's plant for a period of thirty (30) days afterreceipt, copies of the order to be entered by the National LaborRelations Board ; LEBANON PAPER BOX COMPANY491(e) respondent shall notify the Regional Director for theFourth Region of compliance with the foregoing order withinthirty (30) days from the date of its entry by the Board.IX. It is further stipulated and agreed that any Circuit Courtof Appeals of the United States may, upon application by theNational Labor Relations Board, enter a Decree enforcing anyorder of the Board in the form above set out, respondents herebyexpressly waiving their rights to contest the entry of such Decreein any Circuit Court of Appeals of the United States and furtherexpressly waiving their rights to receive notice of the filing bythe National Labor Relations Board of an application for theentry of such a Decree. It is further understood and agreed,however, that should the respondent fulfill the terms of this stip-ulation and fully comply with the Order of the Board, the De-cree herein referred to shall not be entered in the Circuit Courtof Appeals; and in the event of any future alleged violation orviolations of the said Board's Order, the respondent shall be ac-corded a full hearing thereon before the National Labor RelationsBoard or its designated agent or agents before the entry of saidDecree in a Circuit Court of Appeals.X. It is further stipulated and agreed that this stipulation issubject to the approval of the National Labor Relations Board.On January 28, 1939, the Board issued its order approving theabove stipulation, making it part of the record, and transferring theproceedings to the Board for the purpose of entry of a decision andorder by the Board pursuant to the provisions of the stipulation.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe respondent, a Pennsylvania corporation with its principal of-fice and place of business at Lebanon, Pennsylvania, is engaged inthe production, sale, and distribution of paper boxes and other kin-dred products.The respondent uses, annually, raw materials valuedat approximately $400,000, of which about 50 per cent are acquiredand shipped to its plant from points outside the State of Pennsyl-vania.The respondent sells and ships annually finished productsamounting in value to about $976,159, 60 per cent of which are shippedfrom its plant to points outside the State of Pennsylvania.We find that the above-described operations constitute a continuousflow of trade, traffic, and commerce among the several States. 492DECISIONSOF NATIONALLABOR RELATIONS BOARDORDERUpon the basis of the above findings of fact, stipulation, and theentire record in the case, and pursuant to Section 10 (c) of theNational Labor Relations Act, the National Labor Relations Boardhereby orders that Lebanon Paper Box Company, Lebanon, Pennsyl-vania, its officers, agents, successors, and assigns shall:1.Cease and desist from :(a) In any manner dominating or interfering with the adminis-tration of the Independent Workers Lebanon Paper Box Company,or with the formation or administration of any other labor organiza-tion of its employees, and contributing material aid or support tosaid organization; recognizing or dealing in any manner with theIndependentWorkers Lebanon Paper Box Company, or any grouppurporting to represent said organization ; or forming or maintainingany groups or designating any individuals to act as the representa-tives of the employees for the purposes of collective bargainingrespecting any of the terms or conditions of employment;(b) In any manner interfering with, restraining, or coercing itsemployees in the exercise of their rights of self-organization, to form,join, or assist labor organizations, to bargain collectively throughrepresentatives of their own choosing and to engage in concertedactivities for the purposes of collective bargaining or other mutualaid or protection, as guaranteed under Section 7 of the NationalLabor Relations Act;(c)Giving effect to any and all contracts with the IndependentWorkers Lebanon Paper Box Company.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act :(a)Withdraw all recognition from the IndependentWorkersLebanon Paper Box Company as the representative of its employeesor any of them for the purpose of dealing with the respondent con-cerning grievances, labor disputes, wages, rates of pay, hours of em-ployment, or other conditions of employment; and disestablish saidIndependent Workers Lebanon Paper Box Company;(b) Inform in writing the officers of the Independent WorkersLebanon Paper Box Company that the respondent will not in anymanner deal with or recognize the Independent Workers LebanonPaper Box Company as a labor organization with regard to wages,hours, or other conditions of employment;(c) Inform all of its officials and agents, including superintendents,foremen, and other supervisory employees that they shall not in anymanner approach employees concerning or discuss with the employeesthe question of their labor affiliation, or threaten employees in any LEBANON PAPER BOX COMPANY493manner because of their membership in any labor organization ingeneral, or the Amalgamated Lithographers of America, affiliatedwith the A. F. of L., in particular;(d)Post and keep visible in a prominent place in each depart-ment of respondent's plant for a period of thirty (30) days afterreceipt, copies of this Order;(e)Notify the Regional Director for the Fourth Region of com-pliance with this Order within thirty (30) days from the date hereof.